Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over Tanaka et al., U.S. 2012/0038685 in view of Gulati et al., U.S. 2017/0094268.
	On claim 1, Tanaka cites except as indicted:  
An image display system for a vehicle comprising: 
an image output device capable of outputting image signals from a plurality of image output units at a same time (figure 2, camera, TV, and external image input unit. Also, [0040 and 42] discloses displaying multiple images as shown in figure 5A); 

a vehicle signal generation unit generating a vehicle signal indicative of a state of a vehicle, wherein each of the plurality of image display devices includes: 
a self-circuit failure diagnosis unit diagnosing a failure of a self-internal circuit ([0037] failure); 
a failure diagnosis result determination unit determining whether the self-internal circuit is in failure based on a diagnosis result by the self-circuit failure diagnosis unit; and 
a diagnosis result notification unit notifying the image output device of a diagnosis result by the failure diagnosis result determination unit ([0005] abnormality of the display panel and failure), and the image output device includes: 
a first vehicle signal input unit receiving the vehicle signal generated by the vehicle signal generation unit ([0053] vehicle state to include vehicle speed, lighting information, direction indicator, and the like); 
a first image content generation unit generating security requirement information based on the vehicle signal (see above, for example, vehicle speed); and 
an image display destination determination unit outputting the security requirement information to one of the plurality of image output units (regions) corresponding to one of the plurality of image display devices determined to be normal in a case where another of the plurality of image display devices is determined to be in failure based on the diagnosis result notified from the another of the plurality of image on the another of the plurality of image display devices (figures 11C and [0064] discloses an embodiment wherein, if a failure is determined in the display system, region 62 displays the failure in the display while 60 displays the normal operation).
Regarding the excepted:
“a failure diagnosis result determination unit determining whether the self-internal circuit is in failure based on a diagnosis result by the self-circuit failure diagnosis unit,” Tanaka, as above, discloses a display failure detection embodiment for a display panel. However, any abnormalities determined during the operation of the display panel are not provided as a result of a “self-internal circuit.” 
In the same art of display systems, Gulati, [0018], discloses an embodiment wherein a display system includes a self-test system. The self-test system includes for faults within the display. Gulati, [0037], discloses the embodiment including a testing module 24 that determines that display subsystem pipeline 11 introduces an error into the image, then testing module 24 may detect a fault within one of the hardware logic blocks of display subsystem pipeline 11. The image includes a test pattern in [0030]. 
It would have been obvious at the time the claimed invention was filed to modify Tanaka’s display abnormality detection feature using Gulati’s display self-test feature such that the excepted claim limitations are realized. Gulati discloses a known self-test function for displays which when used in Tanaka’s display abnormality feature, would construct an embodiment where self-testing a display would realize an abnormality in the display. One of ordinary skill in the art would have substituted the self-test feature 
Regarding the excepted:
“from the another of the plurality of image display devices and the security requirement information is to be displayed on the another of the plurality of image display devices¸” as disclosed above, Tanaka includes a display device which displays various video inputs to include vehicle states as well as external video and navigation information onto a single display. These video inputs are displayed and reproduced on display panel 10 in a separated format to include multiple image elements per [0042]. Tanaka doesn’t specifically disclose these elements as being displayed on separate display devices. 
However, it would have been obvious at the time the claimed invention was filed to include into Tanaka the feature of having a plurality of display devices. As disclosed in Tanaka, a single display is responsible for display different images from different image sources. Thus, Tanaka’s embodiment discloses several displays combined into one. Thus one of ordinary skill in the art would have included Tanaka to perform the function of the claimed “plurality of image display devices” with a likelihood of success. 
Furthermore, unless the cited “plurality of image display devices” provides something new or unexpected, making the displays separable isn’t considered patentable if the prior art otherwise functionally carries out the claimed invention. MPEP 2144.04, “Making Separable.” 
On claim 2, Tanaka cites: 

On claim 3, Tanaka and Gulati cites: 
The image display system according to claim 1, wherein the image display destination determination unit outputs a test image to the one of the plurality of image output units corresponding to the one of the plurality of image display devices when the one of the plurality of image display devices is determined to be normal, the one of the plurality of image display devices includes an input image failure diagnosis unit that compares the test image input from the one of the plurality of image input units with a test image stored in advance, and determines that the image output device is in failure when compared data do not match each other, and the failure diagnosis result determination unit displays an image indicating that the image output device is in failure on the image display unit when the image output device is determined to be in failure based on the diagnosis result of the input image failure diagnosis unit. See the rejection of claim 1 citing Gulati, [0030 and 37]. 

On claim 4, Tanaka and Gulati cites except: 

Gulati, [0030], and as disclosed in the rejection of claim 1, includes a test pattern to determine if there is a fault in the display system. Gulati doesn’t disclose the test pattern as being “an opening screen.”
However, it would have been obvious at the time the claimed invention was filed to include into Gulati the use of a test pattern wherein the test pattern includes an “opening screen.” 
Gulati discloses a known test pattern to ascertain any defects in a display system. While Gulati doesn’t disclose the test pattern as being an “opening screen,” clearly, the claimed “opening screen” is analogous to the cited “test pattern.” Irrespective of a test pattern’s origin, one of ordinary skill in the art would have included any known test pattern suitable for testing the display devices. One of ordinary skill in the art would have included any known pattern suitable as a test pattern to carry out the function disclosed in the invention. See MPEP 2186 with respect to the Doctrine of Equivalents. 
On claim 5, Tanaka and Gulati cites except:
The image display system according to claim 1, wherein each of the plurality of image display devices includes: 
a second vehicle signal input unit receiving the vehicle signal generated by the vehicle signal generation unit; and 

In the rejection of claim 1, Tanaka and Gulati cited:
“a first vehicle signal input unit receiving the vehicle signal generated by the vehicle signal generation unit; and 
a first image content generation unit generating the security requirement information based on the vehicle signal, and the failure diagnosis result determination unit displays the security requirement information generated by the first image content generation unit on the image display unit when the image output device is determined to be in failure.”
Yet, neither Tanaka nor Gulati disclose the excepted “second vehicle signal input unit, and a second image content generation unit.” 
However, it would have been obvious at the time the claimed invention was filed to further include into Tanaka and Gulati a second set of the above elements: one of ordinary skill in the art would have included such a feature for redundant input.
In the alternative, unless the multiplication of these parts provides something new or unexpected, simply duplicating an additional set of elements isn’t considered patentable matter if the first set of elements otherwise carries out the same operation as the proposed second set of elements. MPEP 2144.04, “VI. B. Duplication of Parts.” 

An image display system for a vehicle comprising: 
a plurality of image display devices each including a self-circuit and an image display unit and configured to: 
receive an image signal and display the image signal as an image on the image display unit (Tanaka, figure 1 players and receivers 201-206 coupled to image controller 20); and 
diagnose a failure of the self-circuit and output a diagnosis result (Tanaka, [0037] failure); and 
a controller configured to: 
be connected with the plurality of image display devices and a vehicle signal generation unit through an in-vehicle network (Tanaka, controller 200); 
receive a vehicle signal indicative of a state of a vehicle from the vehicle signal generation unit (Tanaka, [0053] vehicle state to include speed, lighting, direction, and the like); 
generate security requirement information based on the vehicle signal (Tanaka, above); 
receive the diagnosis result from each of the plurality of image display devices (Tanaka, above, failure. A display device not showing any failure would be considered operation and not in a failure mode); and 
output the security requirement information and the image signal to one of the plurality of image display devices determined to be normal based on the diagnosis result. Tanaka, figures 11C and [0064] discloses an embodiment wherein, if a failure is 
Regarding the claimed “diagnose a failure of the self-circuit,” see Gulati, [0018, 30, and 37]. 
See also the rejection of claim 1, which discloses the same subject matter as claim 6, and is rejected for the same reasons disclosed in the rejection of claim 1. 
On claim 7, Tanaka cites: 
The image display system according to claim 6, wherein the controller is configured to output the image signal indicating that another of the plurality of image display devices is in failure to the one of the plurality of image display devices determined to be normal when the another of the plurality of image display devices is determined to be in failure based on the diagnosis result. Figures 11C and [0064] discloses an embodiment wherein, if a failure is determined in the display system, region 62 displays the failure in the display while 60 displays the normal operation.
On claim 8, Tanaka and Gulati cites: 
The image display system according to claim 6, wherein the controller is configured to output a test image to the one of the plurality of image display devices determined to be normal, the one of the plurality of image display devices is configured to: compare the test image input from the controller with a test image stored in advance; determine that the controller is in failure when compared data do not match each other; and display an image indicating that the controller is in failure on the image display unit 

On claim 9, Tanaka and Gulati cites except: 
The image display system according to claim 8, wherein the controller is configured to output an opening screen as the test image. 
Gulati, [0030], and as disclosed in the rejection of claim 1, includes a test pattern to determine if there is a fault in the display system. Gulati doesn’t disclose the test pattern as being “an opening screen.”
However, it would have been obvious at the time the claimed invention was filed to include into Gulati the use of a test pattern wherein the test pattern includes an “opening screen.” 
Gulati discloses a known test pattern to ascertain any defects in a display system. While Gulati doesn’t disclose the test pattern as being an “opening screen,” clearly, the claimed “opening screen” is analogous to the cited “test pattern.” Irrespective of a test pattern’s origin, one of ordinary skill in the art would have included any known test pattern suitable for testing the display devices. One of ordinary skill in the art would have included any known pattern suitable as a test pattern to carry out the function disclosed in the invention. See MPEP 2186 with respect to the Doctrine of Equivalents. 

On claim 10, Tanaka cites:

  be connected with the vehicle signal generation unit through the in-vehicle network (figure 1, any one of vehicle image inputs 201-206 into image controller 20. Also, Tanaka, [0053], vehicle state); 
receive the vehicle signal from the vehicle signal generation unit and generate the security requirement information based on the vehicle signal (Tanaka, [0053]); and 
display the security requirement information on the image display unit when the controller is determined to be in failure. Tanaka, figures 11C and [0064] discloses an embodiment wherein, if a failure is determined in the display system, region 62 displays the failure in the display while 60 displays the normal operation.  
On claim 11, Tanaka cites: 
The image display system according to claim 6, wherein the controller includes a non-transitory tangible storage medium (figure 1, memory 218) and a computer program ([0056] program (subroutine)) stored in the non-transitory tangible storage medium, and the controller executes processing corresponding to the computer program.
Claim Analysis, 35 USC 112(f)
The following relates to the analysis of claims 1-11 of 35 U.S.C. 112(f) (formerly, 112, 6th paragraph). Any claim limitations using the term “means for” (or in this case, “unit”) invoke the three prong test as indicated under MPEP 2181:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Claims 1-3, 5, 6, and 10 cites the following limitations:
"vehicle signal generation unit"
“self-circuit failure diagnosis unit”
“failure diagnosis result determination unit”
“first vehicle signal input unit”
“first image content generation unit”
“image display destination determination unit”
The claim limitations, as listed above, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language as listed above without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the above claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
For the purpose of examination, the 35 USC 112(f) analysis is a requirement to which the applicant isn’t required to provide a response unless he wishes to do so. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 

/CAL J EUSTAQUIO/Examiner, Art Unit 2683  

/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689